Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 01 June 2022 has been considered and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.

	
Status of the Application
	
	Claims 1, 2 and 4-17 are pending and under examination.











EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Alessandro Peschechera on Thursday, 14 July 2022.
The application has been amended as follows (new limitation bolded): 
1. A method for determining antigen specificity of a T cell comprising: 
(a) contacting a sample with a plurality of particle sets, (i) wherein each particle of each set consists of three polypeptides comprising an antigen peptide, a barcode, and at least one identifying label; (ii) wherein the sample comprises T cells; and (iii) wherein contacting comprises providing conditions suitable for the T cells to bind to antigen peptides; 
(b) isolating a T cell from the sample; 
(c) identifying the barcodes of the particles bound to the isolated T cell; 
(d) determining a ratio of a most represented barcode and a second most represented barcode identified in (c); and 
(e) determining the antigen specificity of the T cell based on the ratio of the most represented barcode and the second most represented barcode, wherein the most represented barcode is a first barcode and the second most represented barcode is a second barcode.

Reasons for Allowance
Claims 1, 2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to the rejection of claims 1, 2 and 4-17 on the grounds of non-statutory double patenting over claims 45 and 48-50 of Copending Application 16/347, 559, it is noted that claims 45 and 48-50 are cancelled. 
Therefore, the previous rejection of non-statutory double patenting is withdrawn.

Furthermore, 	the prior art does not teach or fairly suggest the claimed combination of steps including determining antigen specificity based on a ratio of the most represented barcode and the second most represented barcode as recited by the claimed method.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639